106 F.3d 402
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael YOUNG, Plaintiff-Appellant,v.Timothy SMITH, Defendant-Appellee.
No. 96-1004.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1996.

Before:  BROWN, GUY and COLE, Circuit Judges.
PER CURIAM.


1
Plaintiff Michael Young, an inmate at the Marquette Branch Prison in Marquette, Michigan, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983 against defendant Timothy Smith, a prison guard employed by the Michigan Department of Corrections.


2
Young alleged that defendant issued false misconduct tickets to him on two separate occasions--April 27, 1994 and July 7, 1994.  Young appealed those tickets and had a hearing before an impartial hearing officer within the Corrections system.  The hearing officer sustained one ticket and the other was expunged.  Thereafter, Young filed this action alleging Smith issued the misconduct tickets on false charges and in retaliation for a grievance filed by Young against another prison guard.  By its Opinion and Order entered November 9, 1995, the district court awarded summary judgment in favor of Smith and denied the motion for summary judgment filed by Young.  Young appeals the judgment of the district court.


3
Having considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment in favor of defendant or in denying summary judgment to plaintiff.  Because the reasoning which supports judgment for the defendant has been sufficiently articulated by the magistrate judge in a Report and Recommendation and adopted by the district court, the issuance of a detailed opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the judgment of the district court is AFFIRMED upon the reasoning employed by that court in its Opinion and Order.